Citation Nr: 9910330	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1969 to July 1973.  
The appellant is the veteran's widow.

An October 1989 RO rating decision denied service connection 
for the cause of the veteran's death.  The appellant was 
notified of this determination in January 1990 and she did 
not appeal.

In 1995, the appellant submitted an application to reopen the 
claim for service connection for the cause of the veteran's 
death.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a March 1996 RO rating decision that denied 
service connection for the cause of the veteran's death.  In 
March 1996, the appellant was notified of the determination 
and that the Omnibus Budget Reconciliation Act of 1990, 
Public Law 101-508, eliminated reinstatement of benefits to 
surviving spouses who remarried.  The appellant submitted a 
notice of disagreement with this determination in October 
1996.  In October 1996, the RO sent her a statement of the 
case as the custodian of [redacted], the son of the 
veteran and the appellant.  In December 1991, the appellant 
submitted a substantive appeal.

The evidence of record shows that the veteran's death was in 
October 1989, that the appellant remarried in March 1994, and 
that she obtained a divorce in October 1995.  On June 9, 
1998, the President signed HR 2400, the "Transportation 
Equity Act for the 21st Century," that is now Public Law No. 
105-178.  Subsection B of Title VIII of that law related to 
veterans benefits.  Section 8207 of that law adds a new 
subsection (e) to 38 U.S.C. § 1311, and appears to reinstate 
the pre-1990 rules for DIC reinstatement-i.e., a surviving 
spouse who remarries after the death of the veteran can be 
reinstated when that subsequent marriage terminates.  It 
appears that the law precludes payment under the new 
38 U.S.C. § 1311(e) for any month prior to October 1998.  
Under the circumstances, the Board has listed the veteran's 
widow as the appellant in this case, as did the RO in 
supplemental statements of the case sent to her in 1997 and 
1998.

Since the October 1989 RO rating decision, denying service 
connection for the cause of the veteran's death, evidence has 
been received that shows the veteran served on board the USS 
BOULDER from July 1972 to January 1993 and may have been 
exposed to asbestos.  This evidence is new and material 
evidence to reopen the claim for service connection for the 
cause of the veteran's death, and the Board will consider the 
appellant's claim on a de novo basis, as did the RO.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); Evans 
v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).



REMAND


Service documents show that the veteran served on the USS 
BOULDER from July 1972 to January 1973 as a "fire team 
leader".  The appellant maintains that he was exposed to 
asbestos while performing his duties on this ship, and that 
this exposure caused the malignant mesothelioma and the 
veteran's death.  The service documents do not indicate the 
specific work the veteran performed as a "fire team leader" 
on the USS BOULDER, and the duty to assist the appellant in 
the development of her claim for service connection for the 
cause of the veteran's death includes obtaining this relevant 
information.  Murphy v. Derwinski,  1 Vet. App. 78 (1990).



Private medical records show that the veteran was 
hospitalized on various occasions at the Louise Obici 
Memorial Hospital in Suffolk, Virginia, in 1989.  Documents 
concerning his hospitalization in August 1989 note an 
apparent history of exposure to asbestos in military service.  
The basis for this recorded history is unknown, and the 
clinical records concerning the veteran's treatment at the 
Louise Obici Memorial Hospital in 1989 should be obtained in 
order to obtain any relevant information that may be 
available concerning his exposure to asbestos while in 
service.  Murphy, 1 Vet. App. 78.

A review of the service medical records shows that the 
veteran was seen for complaints of pain in the chest and both 
lungs in August 1971.  In correspondence dated in December 
1996, the appellant asserts that the veteran told the 
physician who was treating him for his illness that he was 
exposed to asbestos in service while performing his duties on 
the USS BOULDER and she reported the places where the veteran 
worked after service.  In November 1997, a copy of a lecture 
to the staff of the VA Compensation and Pension Service in 
1989 by Gerrit W. H. Schepers, M.D. was submitted.  This 
document shows that the lecture was on asbestos related 
diseases of veterans and notes that veterans who served on 
ships during the wars had plenty of opportunities to inhale 
asbestos dust, including those personnel performing duties 
not involving work with asbestos.  In view of this evidence, 
it is the judgment of the Board that the veteran's records 
should be reviewed by a physician familiar with asbestos-
related diseases in order to obtain an opinion as to whether 
it is as likely as not that the veteran's malignant 
mesothelioma was due to exposure to asbestos while in 
service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the service 
department to provide the details of the 
veteran's work as a "fire team leader" 
while on board the USS BOULDER from July 
1972 to January 1973.

2.  The RO should request information 
from the appellant to determine if there 
was pre-service or post-service 
occupational or other asbestos exposure.

3.  The clinical records concerning the 
veteran's treatment at the Louise Obici 
Memorial Hospital in 1989 should be 
obtained and examined for any references 
to asbestos exposure or asbestos-related 
disease.

4.  After the above development, the 
veteran's claims folder should be made 
available to a physician familiar with 
asbestos-related diseases in veterans in 
order to obtain an opinion as to whether 
it is as likely as not that the veteran's 
malignant mesothelioma was due to 
exposure to asbestos while in service.  
The physician should support his or her 
opinion by discussing medical principles 
as applied to the specific evidence in 
the veteran's case.

5.  The RO should then review the 
appellant's claim.  If the claim is 
denied, an appropriate supplemental 
statement of the case should be sent to 
her and her representative.

The appellant and her representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








